ON REMAND FROM THE UNITED STATES SUPREME COURT
Before WALLACE, ALARCON and BEEZER, Circuit Judges.
ORDER
The Supreme Court’s mandate of May 16, 1988, — U.S. -, 108 S.Ct. 1606, 100 L.Ed.2d 1, affirmed this court’s opinion in Julian v. U.S. Department of Justice, No. 85-2649 and Wallace v. U.S. Parole Commission, No. 85-2751, 806 F.2d 1411. We remand to the district court for further proceedings consistent with our opinion and the Supreme Court’s mandate.
Subsequent to the issuance of the Supreme Court’s mandate, Margaret J. Wallace, appearing pro per, filed or lodged in this court the following items:
(1) “Amendment to Complaint, Emergency Motion for Damages and Clearance of Record;”
(2) “Amendment to Complaint, Motion to Reopen or Rehearing;”
(3) “Amendment to Complaint, Motion to Restate or Rehearing.”
The Clerk of this court is directed to transmit to the Clerk, United States District Court for the Northern District of California, certified copies of each of the above-referenced papers and the district judge is directed to dispose of the additional claims of Wallace in the exercise of original jurisdiction.